Case 6:19-cv-01936-GAP-LRH Document 60 Filed 05/06/21 Page 1 of 9 PageID 305




                       UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

   TERRANCE GUIDRY,

                      Plaintiff,

   v.                                              Case No: 6:19-cv-1936-GAP-LRH

   PENN CREDIT CORPORATION,

                      Defendant.


                                         ORDER
         This matter is before the Court without oral argument upon consideration

   of the parties’ Unopposed Motion for Preliminary Approval of Class Action

   Settlement (Doc. 57). The Court, being fully advised, hereby finds and orders as

   follows:

         1.    Unless defined herein, all defined terms in this Order have the same

   meaning as the same term in the Settlement Agreement (Doc. 57-1).

         2.    The Court has conducted a preliminary evaluation of the Settlement

   Agreement. Based on that evaluation, the Court finds that the Settlement

   Agreement meets the requirements of Federal Rule of Civil Procedure 23 for

   settlement purposes only. The Court finds that (i) the Settlement Class is

   sufficiently numerous, (ii) there are questions of law and fact common to members

   of the Settlement Class that predominate over any individual issues, (iii) the
Case 6:19-cv-01936-GAP-LRH Document 60 Filed 05/06/21 Page 2 of 9 PageID 306




   representative party fairly and adequately protects the interests of the class, and

   (iv) class treatment is an appropriate method for the fair and efficient adjudication

   of this controversy.

         3.     The Court further finds that (i) it has personal and subject matter

   jurisdiction over this matter, (ii) there is good cause to believe this settlement is

   fair, reasonable, and adequate, (iii) the Settlement Agreement has been negotiated

   at arm’s length between experienced attorneys familiar with the legal and factual

   issues of this case, and (iv) the settlement warrants notice of its material terms to

   the Skip Trace Subclass for their consideration.

         4.     The Court will therefore grant preliminary approval of the settlement.

   Pursuant to Fed. R. Civ. P. 23(b)(2), and for settlement purposes only, the Court

   certifies the following Settlement Class, consisting of individual persons within

   the United States that were sent and/or received, without consent, a prerecorded

   voicemail message sent by VoApps to the individual’s cellular voicemail service

   on behalf of Penn Credit from April 30, 2015 through and including the date of

   this order (the “Class Period”). Excluded from this Settlement Class are: (a) any

   persons who signed a release of Penn Credit Corporation related to such conduct

   in exchange for consideration; (b) any officers, directors, or employees, or

   immediate family members of the officers, directors, or employees of Penn Credit

   or any entity in which Penn Credit has a controlling interest; (c) any legal counsel



                                             -2-
Case 6:19-cv-01936-GAP-LRH Document 60 Filed 05/06/21 Page 3 of 9 PageID 307




   or employee of legal counsel for Penn Credit; and (d) the presiding Judge in this

   Action, as well as the Judge’s staff and their immediate family members.

         5.      Pursuant to Fed. R. Civ. P. 23(b)(3), and for settlement purposes only,

   the Court also certifies the following Skip Trace Subclass, a subclass of the

   Settlement Class consisting of the approximately 1.8 million Class Members

   whose cellular telephone numbers were obtained by Penn Credit via the use of

   “skip tracing” or similar techniques.

         6.      Pursuant to Fed. R. Civ. P. 23(b)(2), and for settlement purposes only,

   the Court also certifies the following Non Skip Trace Subclass, a subclass of the

   Settlement Class consisting of all persons in the Settlement Class who are not also

   Skip Trace Subclass Members.

         7.      For settlement purposes only, the Court hereby appoints Plaintiff

   Terrance Guidry as Class Representative for the Settlement Class.

         8.      For settlement purposes only, the Court hereby appoints the

   following attorneys as Class Counsel and finds that they are competent and

   capable of exercising the responsibilities required of Class Counsel:

              John Yanchunis, Esq.
              Patrick A. Barthle II, Esq.
              Octavio Gomez, Esq.
              MORGAN & MORGAN, P.A.
              One Tampa City Center
              201 North Franklin Street, 7th Floor
              Tampa, Florida 33602



                                            -3-
Case 6:19-cv-01936-GAP-LRH Document 60 Filed 05/06/21 Page 4 of 9 PageID 308




               jyanchunis@forthepeople.com
               tgomez@forthepeople.com

         9.       On September 20, 2021 at 9:00 a.m., this Court will hold a Final

   Approval Hearing on the fairness, adequacy, and reasonableness of the Settlement

   Agreement, and to determine whether (a) final approval of the Settlement

   Agreement should be granted, and (b) Class Counsel’s application for attorney’s

   fees and expenses, and an incentive award to the Class Representative, should be

   granted. No later than July 2, 2021, Plaintiff must file his papers in support of

   Class Counsel’s application for attorneys’ fees and expenses. No later than August

   20, 2021, Plaintiff must file his papers in support of final approval of the

   Settlement Agreement and in response to any objections.

         10.     Pursuant to the Settlement Agreement, American Legal Claim

   Services, LLC is hereby appointed as Settlement Administrator and must perform

   all of the duties of the Settlement Administrator as set forth in the Settlement

   Agreement and this Order.

         11.     The Court approves the proposed plan for giving Notice to the Skip

   Trace Subclass, which includes email notice, the creation of the Settlement

   Website, and establishment of a toll-free telephone number, as fully described in

   the Settlement Agreement. The plan for giving Notice, in form, method, and

   content, fully complies with the requirements of due process and is due and

   sufficient notice to all persons entitled thereto. The Court hereby directs the


                                             -4-
Case 6:19-cv-01936-GAP-LRH Document 60 Filed 05/06/21 Page 5 of 9 PageID 309




   Parties and Settlement Administrator to provide Notice to the Skip Trace Subclass

   no later than June 4, 2021 (the “Notice Deadline”).

         12.   Any member of the Settlement Class who intends to object to the

   Settlement Agreement must file a written objection with the Court by July 23, 2021

   and serve a copy on the Settlement Administrator at the address provided in the

   Class Notice, which written objection must contain the following:

               a. the full name, address, telephone number, and personal signature

                  of the objecting Settlement Class Member;

               b. the specific reasons for the objecting Settlement Class Member’s

                  objection to the Settlement, and a detailed statement of the factual

                  and legal basis for such objections;

               c. the identity of all witnesses who the objecting Settlement Class

                  Member may call to testify at the Final Approval Hearing; and

               d. a statement whether the objecting Settlement Class Member

                  and/or his/her/its attorney(s) intend to appear at the Final

                  Approval Hearing. Any attorney of an objecting Settlement Class

                  Member who intends to appear at the Final Approval Hearing

                  must enter a written Notice of Appearance of Counsel with the

                  Clerk of the Court no later than July 30, 2021. If the objecting

                  Settlement Class Member is represented by counsel and such



                                           -5-
Case 6:19-cv-01936-GAP-LRH Document 60 Filed 05/06/21 Page 6 of 9 PageID 310




                    counsel intends to speak at the Final Fairness Hearing, the written

                    objection must include a detailed statement of the specific legal

                    and factual basis for each and every objection and a detailed

                    description of any and all evidence the objecting Settlement Class

                    Member may offer at the Final Fairness Hearing, including copies

                    of any and all exhibits that the objecting Settlement Class Member

                    may introduce at the Final Fairness Hearing.

         13.   Any Settlement Class Member who fails to timely file a written

   objection with the Court in accordance with this order and the terms of the

   Settlement Agreement and as detailed in the Notice, will not be permitted to

   object to the Settlement Agreement at the Final Approval Hearing, and will be

   foreclosed from seeking any review of the Settlement Agreement by appeal or

   other means and will be deemed to have waived his or her objections and be

   forever barred from making any such objections in the Action or any other action

   or proceeding.

         14.   Any member of the Skip Trace Subclass may “opt-out” and request to

   be excluded from the Settlement Class by mailing a Request for Exclusion by first-

   class mail, postage prepaid, and postmarked to the address of the Settlement

   Administrator as specified in the Class Notice by July 23, 2021. Such Request for

   Exclusion shall clearly indicate the name, address, telephone number, the name



                                            -6-
Case 6:19-cv-01936-GAP-LRH Document 60 Filed 05/06/21 Page 7 of 9 PageID 311




   and case number of the Action, a clear and unequivocal statement that the person

   wishes to be excluded from the Settlement Class, and the signature of such person

   or, in the case of a Skip Trace Subclass Member who is deceased or incapacitated,

   the signature of the legally authorized representative of such person. Each written

   request for exclusion can only request exclusion for the named individual; mass or

   class exclusions are not permissible.

         15.    The Settlement Agreement and the proceedings and statements made

   pursuant to the Settlement Agreement or papers filed relating to the Settlement

   Agreement and this Order, are not and will not in any event be described as,

   construed as, offered, or received against the Released Parties as evidence of

   and/or deemed to be evidence of any presumption, concession, or admission by

   any Released Party of the truth of any fact alleged by Plaintiff; the validity of any

   claim that has been or could have been asserted in the Action or in any litigation;

   the deficiency of any defense that has been or could have been asserted in the

   Action or in any litigation; or any liability, negligence, fault, or wrongdoing of any

   of the Released Parties. Defendant has denied and continues to deny the claims

   asserted by Plaintiff. Notwithstanding, nothing contained herein may be

   construed to prevent a Party from offering the Settlement Agreement into

   evidence for the purpose of enforcing the Settlement Agreement.




                                            -7-
Case 6:19-cv-01936-GAP-LRH Document 60 Filed 05/06/21 Page 8 of 9 PageID 312




         16.    The certification of the Settlement Classes is binding only with respect

   to the settlement of the Action. In the event the Settlement Agreement fails to

   become effective, is overturned on appeal, or does not become final for any

   reason, the Parties will be restored to their respective positions in the Action as of

   the date of the signing of the Settlement Agreement, and no reference to the

   Settlement Class, the Skip Trace Subclass, the Settlement Agreement, or any

   documents, communications, or negotiations related in any way thereto may be

   made for any purpose.

         17.    Pending entry of a Final Approval Order and Judgment, the Parties

   shall cooperate in seeking orders that no person in the Settlement Class shall

   commence or continue any action, in any capacity, against Defendant or any other

   Released Parties asserting any of the Released Claims, including but not

   necessarily limited to Thomas v. Penn Credit Corporation, Case No. 19-cv-00823-

   GAP-EJK (M.D. Fla.).

         18.    The Parties are further authorized, without further approval from the

   Court, to agree to and adopt such amendments, modifications, and expansions of

   the Settlement Agreement and its implementing documents, including, but not

   limited to, all exhibits thereto, so long as such amendments, modifications, and

   expansions are consistent in all material respects with the proposed terms of the




                                             -8-
Case 6:19-cv-01936-GAP-LRH Document 60 Filed 05/06/21 Page 9 of 9 PageID 313




   Final Approval Order and Judgment as set forth in Exhibit 2 to the Settlement

   Agreement.

         19.    For clarity, the deadlines the parties shall adhere to are as follows:


          Email Notice Completed by:               June 4, 2021

          Service Award and Fee Motion             July 2, 2021

          Objection/Exclusion Deadline             July 23, 2021

          Claim Deadline                           August 6, 2021

          Final Approval Submission                August 20, 2021

          Final Approval Hearing                   September 20, 2021


         DONE and ORDERED in Chambers, Orlando, Florida on May 6, 2021.




   Copies furnished to:

   Counsel of Record
   Unrepresented Party




                                            -9-
